Exhibit 10.2
 
[first-rep_logo.jpg]



SECURITY AGREEMENT
LLC Distributions
 
This SECURITY AGREEMENT (LLC Distributions) (the "Agreement"), dated as of April
1, 2015, is executed by and between GREENHILL & CO., INC., a Delaware
corporation ("Borrower"), and FIRST REPUBLIC BANK ("Lender").
 
RECITALS
 
A.           Concurrently herewith Lender is entering into a Loan Agreement
(Term Loan) (as hereafter amended “Term Loan Agreement”) dated as of  the date
hereof, with Borrower pursuant to which Lender shall provide two term loans to,
or for the benefit of, Borrower each in the original principal sum of Twenty-Two
Million Five Hundred Thousand and 00/100ths Dollars ($22,500,000.00) for a total
principal sum of Forty-Five Million and 00/100ths Dollars
($45,000,000.00).  This Agreement is being provided in connection with the Term
Loan Agreement to secure Borrower’s Obligations thereunder.
 
B.           Prior hereto, Borrower and First Republic Bank, a Nevada
corporation, predecessor-in-interest to Lender entered into that certain Loan
Agreement Revolving Line of Credit dated January 31, 2006, as modified (the
"Revolving Loan Agreement") pursuant to which a loan in the principal amount of
Forty-Five Million and 00/100 Dollars ($45,000,000.00), (as modified the
"Revolving Loan") was made to Borrower. The Revolving Loan is evidenced by
Borrower's Seventh Amended and Restated Promissory Note dated April 30, 2012, as
modified (the "Revolving Note").
 
C.           Concurrently herewith Lender is also entering into a Renewal and
Modification Agreement dated as of the date hereof pursuant to which, among
other things, Lender shall increase the principal amount of the Revolving Loan
to the principal sum of Fifty Million and 00/100ths Dollars ($50,000,000.00).
(The Revolving Loan Agreement, the Renewal and Modification Agreement and all
documents executed in connection therewith are referred to collectively as the
"Revolving Loan Documents".)
 
D.           The obligations of Borrower under the Revolving Loan are secured by
a Security Agreement (LLC Distributions) (“Revolving Loan Security Agreement”)
dated as of April 30, 2010 executed by Borrower.  The Revolving Loan Security
Agreement secures the obligations (“Revolving Loan Secured Obligations”) of
Borrower under the Revolving Loan Documents.  The Revolving Loan Security
Agreement grants Lender a lien on the same Collateral as provided under this
Agreement.
 
NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
acknowledged, Borrower and Lender agree as follows:
 
ARTICLE I
DEFINITIONS
 
For purposes of this Agreement, capitalized terms not otherwise defined in this
Agreement shall have the meanings provided below or in the Commercial Code or in
the Term Loan Agreement.
 
1.1           Agreement - means this Security Agreement including any Exhibits,
any concurrent or subsequent rider to this Security Agreement and any
extensions, supplements, amendments or modifications to this Security Agreement
and/or to any such rider.
 
1.2           Attorneys’ Fees - is defined in Section 9.5.
 
1.3           Bankruptcy Code - means the U.S. Bankruptcy Code as now enacted or
hereafter amended.
 
1.4           Borrower - means Greenhill & Co., Inc., a Delaware corporation.
 
1.5           Borrower's Books - means all of Borrower's books and records
including, but not limited to:  minute books; ledgers, and records indicating,
summarizing or evidencing Borrower's assets, liabilities, the Collateral, the
Secured Obligations, and all information relating thereto; records indicating,
summarizing or evidencing Borrower's business operations or financial condition;
and all computer programs, disc or tape files, printouts, runs, and other
computer prepared information and the equipment containing such information.
 
1.6           Business Day - means any day other than a day on which commercial
banks are authorized or required by law to close in the State of California.
 
1.7           Capital Account - means any account or credit maintained or owed
directly or indirectly by the Company to or for Borrower or in Borrower’s
name:  (i) on account of Capital Contributions of Borrower to or for the
Company; and/or
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(ii) which represents Borrower’s equity interest in the Company; and/or
(iii) which represents the value of Borrower’s LLC Interest.
 
1.8           Capital Calls - means all demands made, or to be made, upon
Borrower for:  (i) the advance of funds to be made by Borrower to fund the
capital of the Company; or (ii) on account of, or in connection with, the LLC
Interest.
 
1.9           Capital Contributions - means all payments and/or contributions
made by Borrower to the Company pursuant to any Capital Calls.
 
1.10           Commercial Code - means the Uniform Commercial Code, as now
enacted or hereafter amended, applicable in the State of California.
 
1.11           Company - means Greenhill & Co. LLC, a New York limited liability
company.
 
1.12           Distributions - mean all amounts and rights to payment, payments
and distributions, amounts and cash owed to, paid to, or held for, or available
to Borrower or in Borrower’s name (in whichever form they exist, whether as
Instruments, Chattel Paper, Accounts, General Intangibles, Financial Assets or
otherwise) arising from, or on account of:  (i) the LLC Interest, and (ii) all
Capital Accounts, including without limitation, all Interim Distributions and
all Liquidation Distributions.
 
1.13           Exhibit - means any Exhibit attached hereto and incorporated
herein.
 
1.14           Governmental Authorities - means:  (i) the United States;
(ii) the state, county, city or other political subdivision in which any of the
Collateral is located; (iii) all other governmental or quasi-governmental
authorities, boards, bureaus, agencies, commissions, departments, administrative
tribunals, instrumentalities and authorities; and (iv) all judicial authorities
and public utilities having or exercising jurisdiction over Borrower, any
Guarantor or the Collateral.  The term “Governmental Authority” means any one of
the Governmental Authorities.
 
1.15           Governmental Permits - means all permits, approvals, licenses and
authorizations now or hereafter issued by any Governmental Authorities for or in
connection with the conduct of Borrower’s business or the ownership or use by
Borrower of the Collateral, or its other assets or its properties.
 
1.16           Governmental Requirements - means all existing and future laws,
ordinances, rules, regulations, orders or requirements of all Governmental
Authorities applicable to Borrower, any Guarantor, the Collateral or any of
Borrower's or any Guarantor's other assets or properties.
 
1.17           Guarantor - means, collectively, the Person or Persons, if any,
now or hereafter guaranteeing payment of the credit or payment or performance of
the Secured Obligations (or pledging collateral therefor).
 
1.18           Guaranty - means every guaranty agreement of any kind (including
third-party pledge agreements) now or hereafter executed by any Guarantor, and
all extensions, renewals, modifications and replacement thereof.
 
1.19           Insolvency Proceeding - means any proceeding commenced by or
against any person or entity, including Borrower, under any provision of the
United States Bankruptcy Code, as amended, or under any other bankruptcy or
insolvency law, including, but not limited to, assignments for the benefit of
creditors, formal or informal moratoriums, compositions or extensions with some
or all creditors.
 
1.20           Interim Distribution - means any Distributions made in the
ordinary course of business of the subject entity and not in connection with a
Liquidation Distribution.
 
1.21           Judicial Officer or Assignee - means any trustee, receiver,
controller, custodian, assignee for the benefit of creditors or any other person
or entity having powers or duties like or similar to the powers and duties of a
trustee, receiver, controller, or assignee for the benefit of creditors.
 
1.22           Lender - means FIRST REPUBLIC BANK.
 
1.23           Lender Expenses - means all reasonable costs and expenses
incurred by Lender in connection with:  (i) this Agreement or other Term Loan
Document; (ii) the transactions contemplated hereby or thereby; (iii) the
enforcement of any rights hereunder or thereunder; (iv) the recordation or
filing of any documents; (v) Lender’s Attorneys’ Fees; (vi) the creation,
perfection or enforcement and defense of the lien on any item of Collateral; and
(vii) any expenses incurred in any proceedings in the U.S. Bankruptcy Courts in
connection with any of the foregoing.
 
1.24           Liquidation Distribution - shall mean all Distributions that are
liquidating dividends or final return on capital to Borrower or repayment of
equity in connection with the liquidation, dissolution or termination of the
Company.
 
1.25           LLC Agreement - means the Operating Agreement or other formation
agreement listed on Exhibit B.
 
1.26           LLC Interest - means the membership interest of Borrower in the
Company.
 
1.27           Note(s) - means: (i) the Promissory Note dated as of the date of
this Agreement executed by Borrower as Borrower payable to Lender in the
original principal sum of $22,500,000.00 with a Maturity Date in 2016, (ii) the
Promissory Note dated as of the date of this Agreement executed by Borrower as
Borrower payable to Lender in the original principal sum of $22,500,000.00 with
a Maturity Date in 2018 and (iii)  all extensions, renewals, modifications and
replacements of any of the foregoing.
 

 
2

--------------------------------------------------------------------------------

 
 
 
1.28           Permitted Liens - means any and all of the following:  (i) liens
for taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings; (ii) any
lien granted in favor of the Lender under or in respect of the Revolving Loan
Security Agreement and (iii) any other liens and encumbrances agreed to in
writing by Lender which shall be junior in priority to the lien of Lender
granted in this Agreement unless otherwise agreed to by Lender in writing.
 
1.29           Person - means any natural person or any entity, including any
corporation, partnership, joint venture, trust, limited liability company,
unincorporated organization or trustee, or Governmental Authority.
 
1.30           Secured Obligations - means all debts, obligations and
liabilities of Borrower to Lender under or in connection with this Agreement,
the Term Loan Agreement, any Note, and any of the other Term Loan Documents,
regardless whether such Secured Obligations are currently existing or hereafter
created, whether direct or indirect, whether absolute or contingent, whether
liquidated or unliquidated, including Attorneys' Fees.  Notwithstanding anything
to the contrary contained in the Term Loan Documents, the term “Secured
Obligations" shall not include any debts that are or may hereafter constitute
“consumer credit” which is subject to the disclosure requirements of the federal
Truth-In Lending Act (15 U.S.C. Section 1601, et seq.) or any similar state law
in effect from time to time, unless Lender and Borrower shall otherwise agree in
a separate written agreement.
 
1.31           Term Loan Agreement – is defined in Recital A and all extensions,
renewals, modifications and replacements thereof.
 
1.32           Term Loan Document – is as defined in the Term Loan Agreement.
 
ARTICLE II
SECURITY INTEREST
 
2.1           Security Interest.  Borrower hereby grants to Lender a continuing
valid, first priority security interest in all present and future Collateral,
described in Exhibit B, now owned or hereafter acquired to secure repayment and
performance of the Secured Obligations.
 
2.2           Security Documents.  Lender may file all financing statements and
confirmation statements and other documents as necessary to perfect and maintain
perfected Lender's security interest.  Borrower shall execute and deliver to
Lender all documents which Lender may reasonably request:  (i) to perfect, and
maintain perfected, Lender's security interests in the Collateral or, (ii) to
maintain or recognize the priority and enforceability of the Lender’s lien on
the Collateral, and (iii) to implement the terms of this Agreement.  If
requested by Lender, Borrower will use its commercially reasonable efforts to
have such documents executed by relevant third parties and delivered to
Lender.  In this regard if the Account is maintained with a financial
institution other than Lender, Borrower will execute such Control Agreement as
Lender may reasonably require to perfect its lien on such Account.
 
2.3           Assignment of Rights to Payment.
 
(a)           Borrower hereby assigns, transfers and sets over to Lender and its
successors:  (i) all of its rights to collect and receive Distributions from the
Company subject to the limitations set forth in Exhibit A.
 
(b)           All payments on Distributions are to be sent by wire transfer to
the account specified in Exhibit A (“Account”).  Borrower shall take such steps
as are requested by Lender for the payment of all future Distributions into such
Account.  Funds deposited into the Account shall be released or applied as
provided in Exhibit A.
 
ARTICLE III
DISTRIBUTIONS AND DIVIDENDS
 
3.1           Distributions.  Whether or not an Event of Default has occurred,
all Distributions will be deposited into the Account.
 
3.2           Delivery.  Borrower shall promptly deliver to Lender all
instruments or chattel paper which constitute Collateral, duly endorsed and
assigned.
 
3.3           Funds Held in Trust.  To the extent that Borrower receives any
payment which is to be paid to Lender, such payment is to be held in trust for
Lender and shall be segregated from Borrower's other funds and shall be
immediately paid to Lender in the form as received (with any necessary
endorsements).
 
3.4           Funds Held by Lender.  All funds received by Lender may, in the
discretion of Lender, be held by Lender as additional Collateral and disbursed
or applied to the Secured Obligations as provided in Exhibit A.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Until the Secured Obligations are satisfied in full, Borrower makes the
following representations and warranties:
 
4.1           Borrower.  Borrower’s full and correct name and address are
indicated in Exhibit A.  If Borrower is an entity, Borrower:  (i) is duly
organized, validly existing and in good standing under the laws of the state
specified in
 

 
3

--------------------------------------------------------------------------------

 

Exhibit A; (ii) is qualified to do business and is in good standing in each
jurisdiction in which the ownership of its assets or the conduct of its business
requires qualification as a foreign entity; and (iii) conducts business under
the trade name(s), if any, specified in Exhibit A, and no other trade name(s).
 
4.2           Authority.  This Agreement has been duly authorized, and upon
execution and delivery will constitute the legal, valid and binding agreement
and obligation of Borrower, enforceable in accordance with its terms.
 
4.3           No Conflicts.  The execution, delivery and performance by Borrower
of this Agreement and the grant of the lien herein do not:  (i) violate any
Governmental Requirements applicable to Borrower; (ii) constitute a breach of
any provision of the organizational papers of Borrower; or (iii) constitute an
event of default under any agreement of Borrower.
 
4.4           Lawsuits; Compliance; Taxes.  There is no material lawsuit, tax
claim or adjustment or other dispute pending to the best of the Borrower’s
knowledge or threatened against Borrower or the Collateral, which may result,
either separately or in the aggregate, in any material adverse change in the
assets, properties, business, profits, or condition of Borrower, nor does
Borrower know of any basis for any such action, suit, proceeding or
investigation. Borrower is in compliance with all Governmental Requirements and
has satisfied, prior to delinquency, all taxes due or payable by Borrower or
assessed against the Collateral.
 
4.5           Adequate Consideration.  Borrower is receiving reasonably
equivalent consideration for entering into this Agreement.
 
4.6           Solvency.  Borrower is now and shall be at all times hereafter
solvent and able to pay Borrower's debts (including trade debts) as they mature.
 
4.7           Title to Assets.  Borrower:  (i) has and at all times will have
full legal and equitable title to the LLC Interest free of all liens and
interests, except Permitted Liens; and (ii) has the right to grant security
interests in the Collateral.  No authorization or approval or notice is required
to grant the lien on the Collateral or for the delivery of this Agreement,
except for such authorizations, or notices which have been obtained or given
prior hereto.
 
4.8           LLC Interest.  Borrower is not in default of any duty or
obligation required in connection with the LLC Interest.  All amounts and all
Capital Calls owed in connection therewith have been fully paid.
 
4.9           No Offsets or Defenses.  All Distributions, Capital Accounts and
other amounts owed to Borrower in connection with the LLC Interest are subject
to no defense or set off other than those expressly specified in the LLC
Agreement.
 
4.10           Company.  The Company has been duly organized and is in good
standing under the laws of the State of its formation.  The Company is
financially solvent.  The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
4.11           LLC Agreement.  The LLC Agreement identified in Exhibit B, a true
and complete copy of which has been provided to Lender, has been duly
authorized, executed and delivered by the parties thereto, has not been amended
or supplemented, except as expressly disclosed to Lender, and is in full force
and effect and binding on all parties thereto in accordance with its terms.
 
4.12           Non-Consumer.  No item of Collateral is held primarily for
personal, family or household purposes or secures a loan which is obtained
primarily for personal, family or household purposes.
 
4.13           Liquidity.  Upon execution of this Agreement, Borrower will
remain liquid, the total value of its assets will exceed its liabilities
(contingent and non-contingent); and it will be able to pay its debts as they
come due.
 
4.14           Continuing and Cumulative Warranties.  The warranties and
representations set forth in this Section shall be true and correct in all
material respects at the time of execution of this Agreement and shall
constitute continuing representations and warranties as long as any of the
Secured Obligations remain unpaid or unperformed.  The warranties and
representations shall be cumulative and in addition to any other warranties and
representations which Borrower shall give to Lender, now or hereafter.
 
ARTICLE V
COVENANTS
 
Borrower agrees, until the Secured Obligations are satisfied in full:
 
5.1           Transfer or Release of Assets.  Borrower shall not transfer, sell,
abandon, or release the LLC Interest, any Capital Account, any amounts owed to
Borrower in connection with the LLC Interest or any Capital Account, or any
other item of Collateral.
 
5.2           Lien Free.  Borrower shall keep the Collateral free of all liens
and interests, except Permitted Liens.  However except as expressly agreed in
writing Lender’s lien shall be senior to all Permitted Liens (other than any
lien granted in favor of the Lender under or in respect of the Revolving Loan
Security Agreement, which lien shall be co-equal to any liens granted herein).
 
5.3           LLC Interest.  Borrower will not do any of the following without
the prior written consent of Lender:  (i) if a Monetary Event of Default has
occurred and is continuing, withdraw capital or borrow from the Company or
receive any
 

 
4

--------------------------------------------------------------------------------

 
 
 
Distributions in contravention of Section 3 above or in Section 3 Disposition of
Distributions in Exhibit A hereto; (ii) vote or agree to dissolve the Company;
(iii) vote or agree to make any material amendments to the LLC Agreement; (iv)
waive, or suspend any right to collect, any Distributions or take any action
which would adversely affect Borrower’s right to any Distributions or Borrower’s
right to collect any Distributions; or (v) waive any material default under or
breach of the LLC Agreement.  Borrower will:  (i) perform and observe all
provisions of the LLC Agreement applicable to Borrower; (ii) maintain and
enforce the LLC Agreement; and (iii) satisfy all Capital Calls now or hereafter
received by Borrower.
 
5.4           Records.  As regards any Collateral, Borrower shall:  (i) maintain
a standard and modern system of accounting in accordance with generally accepted
accounting principles, or such other accounting principles as agreed to by
Lender, consistently applied; and (ii) not modify or change Borrower's method of
accounting except to the extent required by any applicable new statute or
regulation.  Borrower’s Books shall be accurate and complete in all material
respects.  On Lender’s request, Borrower shall deliver to Lender copies of
Borrower’s Books.
 
5.5           Inspection.  Borrower shall permit Lender and any of Lender’s
representatives, during business hours, to have access upon not less than five
(5)  Business Days prior written notice to Borrower for the purposes of
examining and copying Borrower's Books pertaining to the Collateral.  Borrower
shall deliver to Lender such reports and information concerning the Collateral
as Lender may reasonably request.
 
5.6           Taxes.  Borrower shall pay all taxes relating to the Collateral
when due.
 
5.7           Compliance with Applicable Laws.  Borrower shall comply with and
keep in effect all Governmental Permits relating to it and the
Collateral.  Borrower shall comply with:  (i) all Governmental Requirements, in
all material respects; (ii) all known requirements and orders of all judicial
authorities which have jurisdiction over it or the Collateral; and (iii) all
organizational documents of the Borrower.
 
5.8           Notifications.  Borrower shall promptly notify Lender of any
material decline in value of, or loss of, or diminution in value of, any
Collateral.
 
5.9           Expenses.  Borrower agrees to reimburse Lender for any and all
Lender Expenses, and hereby authorizes and approves all advances and payments by
Lender for items constituting Lender Expenses.
 
5.10           Existence.  If Borrower is an entity:  (i) Borrower will maintain
its existence in good standing under the law of the state of its organization;
(ii) will maintain its qualification as a foreign entity in each jurisdiction in
which the nature of its business requires such qualification; and (iii) will not
merge with any other entity without the consent of Lender except for
acquisitions or mergers which result in Borrower retaining 51% or more of the
equity interest of the resulting entity and control of the management of such
entity.
 
5.11           Further Assurances.  Upon Lender’s request, Borrower, at
Borrower's expense, shall:  (i) execute and deliver such further documents and
notices reasonably satisfactory to Lender; (ii) take any action reasonably
requested by Lender to carry out the intent of this Agreement and the other Term
Loan Documents; and (iii) provide such reports and information available to
Borrower concerning the business, financial condition and business of Borrower.
 
ARTICLE VI
EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Agreement, at the option of Lender if not cured or
waived within ten (10) days of such event (other than as set forth in Section
6.1):
 
6.1           Breach.  There is a breach of any provision of this Agreement or
discovery that any material representations or warranty provided to Lender by,
or on behalf of Borrower, was materially inaccurate at the time given; provided
that the Borrower shall have thirty (30) days to cure any breach of Section 5.4,
5.5, 5.6 and 5.9; provided further that for Section 5.4, the thirty (30) day
cure period shall commence upon a notice from the Lender of the breach.
 
6.2           Lien Priority.  Lender shall cease to have a valid and perfected
first priority lien on any of the Collateral subject only to such Permitted
Liens, except for any lien that the Lender has agreed in writing will be senior
to Lender’s lien.
 
6.3           Material Impairment.  There is a material impairment of the value
of the Collateral.
 
6.4           LLC Interest.  Borrower breaches any material provision of the LLC
Agreement or fails to make any Capital Contributions; or the LLC Interest is
terminated or action is commenced to terminate the LLC Interest.
 
6.5           Seizure of Collateral.  Any portion of the Collateral is subject
to attachment, seizure or is otherwise levied upon or comes into possession of
any Judicial Officer or Assignee; provided, however that Borrower shall have ten
(10) days to post a bond to cause such attachment, seizure or levy to be fully
released or removed after the occurrence of such event.
 
6.6           Insolvency or Attachment.  If Borrower:  (i) fails to pay its
debts as they become due; (ii) commences dissolution or termination of its
business; (iii) is the subject of any voluntary or involuntary Insolvency
Proceeding; (iv) is the subject of any involuntary lien; or (v) is the subject
of any receivership or similar proceeding.; provided, however, that Borrower
shall have sixty (60) days within which to cause (x) any involuntary Insolvency
Proceeding to be dismissed (y) the
 

 
5

--------------------------------------------------------------------------------

 
 
 
involuntary appointment of any receiver, liquidator, trustee, custodian or
sequestrator to be discharged or (z) such lien to be fully released or removed
after the occurrence of such event.
 
6.7           Event of Default Under Term Loan Documents.  There is an Event of
Default which is continuing under any of the other Term Loan Documents.
 
6.8           Cross-Default.  Any Event of Default (as defined in the Revolving
Loan Agreement) has occurred and is continuing under the Revolving Loan
Agreement or under the Revolving Loan or under any Revolving Loan Documents.
 
ARTICLE VII
LENDER’S RIGHTS AND REMEDIES; WAIVER
 
7.1           Remedies.
 
(a)           Subject to the limitations of certain rights of Lender to
foreclose on the Account only upon the occurrence of a Monetary Event of Default
as provided in Exhibit A, if an Event of Default occurs and is not cured by
Borrower or waived by Lender, Lender shall have all rights and remedies of a
secured party under the Commercial Code and as otherwise provided at law or in
equity.  Lender shall provide such notices as are required under the Commercial
Code.  Lender may dispose of any item of Collateral in a manner permitted by the
Commercial Code.  All proceeds from the Collateral shall be applied or disbursed
as permitted under the Commercial Code subject to the provisions of Section 7.1
(b) below.
 
(b)           Lender shall not be obligated to foreclose on the Collateral or
any part thereof to collect any part of the Secured Obligations.  Lender may
foreclose under the Revolving Loan Security Agreement and apply any and all
proceeds toward the Revolving Loan Secured Obligations.
 
7.2           Rights to Payment.  Without limiting the foregoing, but subject to
the limitations of certain rights of Lender to foreclose on the Account only
upon the occurrence of a Monetary Event of Default as provided in Exhibit A upon
the occurrence of an Event of Default, Lender may:  (i) make demand and collect
all amounts owed to Borrower in connection with the LLC Interest, the LLC
Agreement, or any Capital Account; (ii) as regards the foregoing amounts, settle
or adjust disputes and claims directly with the Borrowers and compromise any
obligations on terms and in any order which the Lender considers advisable.
 
7.3           Waivers.  Borrower waives:  (i) all rights, remedies and benefits
under California Civil Code Sections 1479 and 2822(a); and (ii) all rights to
require marshalling of assets or liens or all rights to require Lender to
exercise any other right or power or to pursue any other remedy which Lender may
have.
 
7.4           Judicial Action.  If Lender, at its option, seeks to take
possession of any or all of the Collateral by court process, Borrower
irrevocably and unconditionally agrees that a receiver may be appointed by a
court for such purpose without regard to the adequacy of the security for the
Secured Obligations and such receiver may, at Lender’s option, collect or
dispose of all or part of the Collateral.
 
7.5           Liability for Deficiency.  Borrower shall remain liable for any
deficiency remaining on the Secured Obligations after disposition of all or any
of the Collateral and Lender's application of the proceeds thereof to the
Secured Obligations.
 
7.6           Actions.  Borrower authorizes Lender, without notice or demand and
without affecting its liability hereunder, and without consent of Borrower,
to:  (i) take and hold additional security for the payment of the Secured
Obligations with the consent of the party providing such security; and (ii)
accept additional co-guarantors for the payment of the Secured Obligations.
 
7.7           Power of Attorney.  Borrower irrevocably appoints Lender, with
full power of substitution, as its attorney-in-fact, coupled with an interest,
with full power, in Lender's own name or in the name of Borrower:  (i) at any
time to sign, record and file all documents referred to in this Agreement; and
(ii) after an Event of Default:  (a) to endorse any checks, notes and other
instruments or documents evidencing the Collateral, or proceeds thereof; (b) to
discharge claims, demands, liens, or taxes affecting any of the Collateral; (c)
to settle, and give releases of, any insurance claim that relates to any of the
Collateral, obtain payment of claim, and make all determinations with respect to
any such policy of insurance, and endorse Borrower's name on any proceeds of
such policies of insurance; or (d) to instruct any Person having control of any
books or records relating to the Collateral to give Lender full rights of access
thereto.  Lender shall have the right to exercise the power of attorney granted
in this Section directly or to delegate all or part of such power.  Lender shall
not be obligated to act on behalf of Borrower as attorney-in-fact.
 
ARTICLE VIII
WAIVERS
 
8.1           Waivers.  (i) Borrower waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of default or demand, notices of acceptance of and reliance on
this Agreement and notices of the creation, or incurring of new or additional
indebtedness, notices of renewal, extension or modification of the indebtedness,
notices of any information about Borrower at any time learned by Lender and all
other notices to which Borrower might otherwise be entitled; (ii) Borrower
waives any right to require Lender to:  (a) proceed against Borrower; (b)
proceed against or exhaust any security held from any Person or marshalling of
assets or liens;
 

 
6

--------------------------------------------------------------------------------

 
 
 
(c) proceed against any other Guarantor; or (d) pursue any other remedy
available to Lender; (iii) Borrower waives any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower; (iv) Borrower waives the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement hereof; (v) Borrower waives all rights and defenses arising from
Lender's election of remedies.  Borrower acknowledges that the waivers provided
herein are made with Borrower's full knowledge of the significance of such
waivers, and that Lender is relying on such waivers.
 
ARTICLE IX
MISCELLANEOUS
 
9.1           Notices.  Any notice, demand or request required hereunder shall
be given in writing (at the addresses set forth in Exhibit A) by any of the
following means:  (i) personal service; (ii) electronic communication, whether
by telex, telegram or telecopying or other form of electronic communication;
(iii) overnight courier; or (iv) registered or certified, first class U.S. mail,
return receipt requested, or to such other addresses as Lender or Borrower may
specify from time to time in writing.
 
(a)           Any notice, demand or request sent pursuant to either subsection
(i) or (ii), above, shall be deemed received upon such personal service or upon
dispatch by electronic means.
 
(b)           Any notice, demand or request sent pursuant to subsection (iii),
above, shall be deemed received on the Business Day immediately following
deposit with the overnight courier, and, if sent pursuant to subsection (iv),
above, shall be deemed received forty-eight (48) hours following deposit into
the U.S. mail.
 
9.2           Choice of Law.  This Agreement shall be determined under, governed
by and construed in accordance with California law.  The parties agree that all
actions or proceedings arising in connection with this Agreement shall be
litigated only in the state courts located in the County of San Francisco, State
of California, or the federal courts located in the Northern District of
California.  Borrower waives any right Borrower may have to assert the doctrine
of forum non conveniens or to object to such venue and hereby consents to any
court-ordered relief.
 
9.3           Successors and Assigns; Assignment.  This Agreement shall be
binding and deemed effective when executed by Borrower and accepted and executed
by Lender.  This Agreement shall be binding on Lender's and Borrower's
successors and assigns.  Borrower agrees that it may not assign this Agreement
without Lender's prior written consent.  Lender may assign, in whole or in part,
all of its right, title and interest in and to this Agreement at any time
without the consent of Borrower.  In connection with any assignment, Lender may
disclose all documents and information that Lender has or may hereafter have
relating to Borrower.  No consent to an assignment by Lender shall release
Borrower or any Guarantor from their obligations to Lender.
 
9.4           Severability; Waivers.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any provision.  No waiver by the Lender
of any of its rights or remedies in connection with this Agreement shall be
effective unless such waiver is in writing and signed by the Lender.  No act or
omission by Lender to exercise a right as to any event shall be construed as
continuing, or as a waiver or release of, any subsequent right, remedy or
recourse as to a subsequent event.
 
9.5           Attorneys' Fees.  On demand Borrower shall reimburse Lender for
all reasonable attorneys' fees, costs and disbursements (and fees and
disbursements of Lender's in-house counsel) (collectively "Attorneys' Fees")
expended or incurred by Lender in any way in connection with the amendment
and/or enforcement of this Agreement and Lender's rights hereunder and to the
Collateral whether or not suit is brought.  Attorneys' Fees shall include,
without limitation, attorneys’ reasonable fees and costs incurred in any State,
Federal or Bankruptcy Court, and in any Insolvency Proceeding of any kind in any
way related to this Agreement, the Note, or any item of Collateral and/or
Lender’s lien thereon.
 
9.6           Headings.  Article and section headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.
 
9.7           Integration; Amendment.  No modification or amendment to this
Agreement, or novation of the obligations under this Agreement, shall be
effective unless in writing, executed by Lender and the other relevant
parties.  Except for currently existing obligations of Borrower to Lender, all
prior agreements, understandings, representations, warranties, and negotiations
between the parties, whether oral or written, if any, which relate to the
substance of this Agreement, are merged into this Agreement.  Borrower hereby
waives the right to assert any agreement, promise, fact or any parol (oral)
evidence which is contrary to the terms or representations specified in this
Agreement.
 
9.8           Joint and Several Liability.  Should more than one Person sign
this Agreement as Borrower, the obligations of each signatory shall be joint and
several.
 
9.9           Counterparts; Electronic Signatures.  This Agreement may be
executed in counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute but one and the same
agreement.  A signed copy of this Agreement transmitted by a party to another
party via facsimile or an emailed “pdf” version shall be binding on the
signatory thereto.
 
9.10           WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW,
LENDER AND BORROWER HEREBY VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY LITIGATION OR PROCEEDING IN A STATE OR FEDERAL COURT WITH
RESPECT TO, IN CONNECTION WITH, OR
 

 
7

--------------------------------------------------------------------------------

 
 
 
ARISING OUT OF THIS AGREEMENT OR THE OTHER TERM LOAN DOCUMENTS OR THE SECURED
OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION,
CLAIMS RELATING TO THE APPLICATION OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING (INCLUDING TORT AND CLAIMS FOR BREACH OF DUTY), BETWEEN LENDER AND
BORROWER.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]
 

 
8

--------------------------------------------------------------------------------

 

This Agreement is executed as of the date stated at the top of the first page.
 
 

   
BORROWER:
             
GREENHILL & CO., INC.,
     
a Delaware corporation
               
By:
/s/ Harold J. Rodriguez, Jr.                
Name:  
Harold J. Rodriguez, Jr.                 
Its:
Treasurer  
Accepted:
                  LENDER:                  
FIRST REPUBLIC BANK
                                           
By:
/s/ Rose C. Stewart                    
Name:  
Rose C. Stewart                    
Its:
Director
Manager Commercial Loan Operations
       

 


 
9

--------------------------------------------------------------------------------

 
 


EXHIBIT A
TO
SECURITY AGREEMENT
LLC Distributions
 
This Exhibit A is an integral part of the Agreement between Lender and Borrower,
and the following terms are incorporated in and made a part of the Agreement to
which this Exhibit A is attached:
 

 



1.
Borrower:  Borrower represents that his/her/its name, address and state of
incorporation or formation (if Borrower is a registered entity) is as follows:

 
1.1           Name:  Greenhill & Co., Inc.
 
1.2           Trade Names or DBAs (if any):  N/A
 
1.3           Type of Entity and State of Formation or
Incorporation:  Corporation, Delaware
 
1.4           Address for Notices:  300 Park Avenue, New York, New York 10022
 
1.5           Tax Identification Number or Social Security Number:  51-05000737
 

 

 
2.
Lender’s Notice Address:     FIRST REPUBLIC BANK

     111 Pine Street
     San Francisco, CA 94111
     Attn:  Commercial Loan Operations
 

 



3.
Disposition of Distributions:

 
3.1           Liquidation Distributions.  Whether or not a Monetary Event of
Default has occurred, all Liquidation Distributions whether held in the Account
or not, will be applied to the Secured Obligations.
 
3.2           Interim Distributions.  Absent a Monetary Event of Default which
has occurred and is continuing, all Interim Distributions may be released from
the Account to Borrower or disbursed by Borrower to pay tax obligations of the
Borrower, and of Greenhill Capital Partners, LLC, Greenhill & Co. LLC and Cogent
Partners LP; and for other general corporate purposes.
 
3.3           Monetary Event of Default.  If a Monetary Event of Default has
occurred and is continuing, all Distributions will be paid to Lender and whether
held in the Account or not, all Distributions and their proceeds will be applied
to the Secured Obligations.
 
3.4           Monetary Event of Default.  The term “Monetary Event of Default”
shall mean any failure to make a timely monetary payment (taking into account
any cure periods) to Lender, provided for under the Term Loan Agreement or the
Note or any Term Loan Document (whether or not notice of such missed payment is
required under the Term Loan Agreement).
 

 



4.
Additional Covenants:  N/A

 

 





 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
TO
SECURITY AGREEMENT
LLC Distributions
 
DESCRIPTION OF COLLATERAL
 
The Collateral (“Collateral”) consists of all of the right, title and interest
of Borrower in and to the following assets whether currently existing or
hereafter arising:
 
(a)  all Capital Accounts which are held for, or in the name of, Borrower by or
with the Company;
 
(b)  all Distributions and other rights to payment arising from or on account of
the LLC Interest;
 
(c)  all Accounts, General Intangibles, Instruments, and Chattel Paper related
to or arising in connection with any of the foregoing assets;
 
(d)  all proceeds of any of the foregoing, including without limitation, all
Accounts, Deposit Accounts, including, without limitation, the Deposit Account
specified below (“Deposit Account”), Chattel Paper, Instruments and General
Intangibles arising from or on account of any of the foregoing and any deposit
accounts which contain the proceeds of any of the foregoing; and
 
(e)  all Borrower's books and records, which relate to any of the foregoing.
 
Certain Definitions:
 
“Borrower” - means Greenhill & Co., Inc., a Delaware corporation.
 
“Capital Account” - means any account or credit maintained or owed directly or
indirectly by the Company to or for Borrower or in Borrower’s name:  (i) on
account of Capital Contributions of Borrower to or for the Company; and/or (ii)
which represents Borrower’s equity interest in the Company, and/or (iii) which
represents the value of Borrower’s LLC Interest.
 
“Company” - means Greenhill & Co. LLC, a New York limited liability company.
 
“Deposit Account” - means Account No.              maintained by the Lender in
the name of Borrower.
 
“Distributions” - means all amounts and rights to payment, payments and
distributions owed to, paid to, or held for, or available to Borrower or in
Borrower’s name (in whichever form they exist, whether as Instruments, Chattel
Paper, Accounts, General Intangibles, Financial Assets or otherwise) arising
from, or on account of:  (i) the LLC Interest, and (ii) all Capital Accounts,
including, without limitation, all Interim Distributions and all Liquidation
Distributions.
 
“Interim Distribution” - means any Distributions made in the ordinary course of
business of the subject entity and not in connection with a Liquidation
Distribution.
 
“Liquidation Distribution” - means all Distributions that are liquidating
dividends or final return on capital to Borrower or repayment of equity in
connection with the liquidation, dissolution or termination of the Company.
 
“LLC Agreement” - means the following agreement(s) Amended and Restated
Operating Agreement of Greenhill & Co, LLC dated as of May 3, 2004, and all
amendments thereto.
 
“LLC Interest” - means the membership interest of Borrower in the Company as
provided in the LLC Agreement.
 
Unless otherwise defined herein, the terms used herein shall have the meaning
provided in the Uniform Commercial Code, as now enacted or hereafter amended,
applicable in the State of California

 